                                                           JS-6

            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


RAFAEL ARROYO, JR.,
    Plaintiff,                     CV-18-04239-DSF-(PJWx)

                v.                 JUDGMENT

CESAR ARTURO VASQUEZ,
et al.,
       Defendants.



   The Court having granted Defendants’ motion for summary
judgment as to the federal claim, denied Plaintiff’s motion for
summary judgment, and declined to exercise supplemental
jurisdiction over the state law claim,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that Plaintiff’s First Cause of Action be dismissed with prejudice,
that Plaintiff’s Second Cause of Action be dismissed without
prejudice, and that Defendants recover their costs of suit pursuant
to a bill of costs filed in accordance with 28 U.S.C. § 1920.




Date: August 14, 2019             ___________________________
                                  Dale S. Fischer
                                  United States District Judge
